DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 09/16/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copy of GB 2314060 and No date for “Why Ex-Guard?”.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2 and 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 9 of prior U.S. Patent No. 10,106,114. This is a statutory double patenting rejection.
Claim 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 9,114,771. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-6, 9-11 and 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drever US 2009/0212581 A1.
Regarding claim 2, Drever US 2009/0212581 A1 discloses a grill guard latch (41), comprising: (a) a vehicle coupling portion (49, 51) comprising a vehicle axis; and (b) a grill guard (7) coupling portion comprising a grill axis, wherein the grill guard latch (41) is configured to be capable of a locked state and a freely rotatable state as shown Figure 1 and 2. 
Regarding claim 3, Drever US 2009/0212581 A1 discloses the grill guard latch of claim 2, further comprising a hinge (5 and 14) and a release member (see paragraph [0024] and [0031]).
Regarding claim 4, Drever US 2009/0212581 A1 discloses the grill guard latch of claim 3, wherein in the locked state the vehicle axis and the grill axis are maintained in substantially parallel orientation and in the freely rotatable state the vehicle axis and the grill axis are freely rotatable relative to one another as shown in Figures 1 and 2. 
Regarding claim 5, Drever US 2009/0212581 A1 discloses the grill guard latch of claim 3, wherein the release member comprises a lever (45-handle).
Regarding claim 6, Drever US 2009/0212581 A1 discloses the grill guard latch of claim 3, further comprising a latching mechanism, wherein the release member (45 handle) is in operable communication with the latching mechanism.

Regarding claim 9, Drever US 2009/0212581 A1 discloses a pivoting system for a grill guard (7) comprising: (a) a hinge (5, 15) configured to facilitate rotation of the grill guard away from a grill face; and (b) a latching system (41) configured to hold the grill guard in a locked state and release the grill guard into a freely rotatable state.
Regarding claim 10, Drever US 2009/0212581 A1 discloses the pivoting system of claim 9, further comprising a coupling portion and wherein the grill guard is mounted to the grill face via the coupling portion as shown in Figures 1 and 2.
Regarding claim 11, Drever US 2009/0212581 A1 discloses the pivoting system of claim 9, the latching system further comprising a release member (45 handle), wherein upon actuation the grill guard moves from the locked state to the freely rotatable state as shown in Figures 1 and 2.
Regarding claim 14, Drever US 2009/0212581 A1 discloses the pivoting system of claim 9, wherein the latching system, in the locked state, is configured to lock the grill guard in a position substantially parallel to the grill face as shown in Figures 1 and 2. 
Regarding claim 15, Drever US 2009/0212581 A1 discloses a quick release grill guard comprising: (a) a grill guard assembly (1) ; (b) at least one latching system, comprising: (i) a grill guard coupling portion (41); (ii) a vehicle coupling portion (49, 51); and (ii) a hinge (5, 13); and (c) a release member (45 handle), wherein the grill guard coupling portion is capable of being freely pivoted about the hinge by actuation of the release member as shown in Figures 1 and 2. 
Regarding claim 16, Drever US 2009/0212581 A1 discloses the quick release grill guard of claim 15, wherein the release member is a quick release bar (see paragraph [0011]).
Regarding claim 17, Drever US 2009/0212581 A1 discloses the quick release grill guard of claim 15, further comprising a clasped member (43, 55) and a clasping member (49) as shown in Figures 6-8.
Regarding claim 18, Drever US 2009/0212581 A1 discloses the quick release grill guard of claim 17, wherein the clasping member further comprises a latching pin (29).
Regarding claim 19, Drever US 2009/0212581 A1 discloses the quick release grill guard of claim 18, wherein the clasped member is fixedly attached to the vehicle coupling portion and in operable communication with the latching pin (29)
Regarding claim 21, Drever US 2009/0212581 A1 discloses the quick release grill guard of claim 16, wherein the quick release bar (45) is in communication with two or more latching systems (41).
Allowable Subject Matter
Claims 7, 8, 12, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612